We have carefully examined appellant's motion and brief in connection therewith. A re-examination of the statement of facts leads us to the conclusion that appellant's contention that the evidence is insufficient to show a burglarious entry *Page 543 
of the house can not be sustained, and likewise that the want of consent of the alleged owner is not sufficiently shown.
We have re-examined bill of exception 1, 2, 3, and 4, in all of which complaint is made at the exclusion of some statements claimed to have been made by one McCoy to the various witnesses named in the bills. Bills 1, 2, 3, and 4 do not in any way undertake to set out what the excluded testimony would have been. A more critical examination of bill number three shows that it did not merit the consideration it received in our former opinion. The bill simply states that R. B. Hughes was called as a witness by appellant and was asked if McCoy had not told witness that he (McCoy) had stolen the tools and that defendant was merely present at the time of the arrest. Nowhere in the bill is it stated what the witness, answer would have been to such question. All of these bills are fatally defective in failing to advise what the excluded evidence would have been. The court has so frequently called to attention to defects in bills of this character that it appears unnecessary to cite authority. However, for collation of many cases reference is made to Sec. 212 of Branch's Ann. P. C.
Our original opinion, where we stated that McCoy was charged as a co-principal with appellant, and thereby disqualified from giving testimony for him, is criticised as not being borne out by the record. It may be we reached a conclusion not authorized by the record, but it does appear therefrom that appellant, McCoy and one Hazelhurst were all arrested for this offense; that Hazelhurst was released and appellant and McCoy were by the officers brought back to Dallas from Fort Worth where the arrest took place. It does not affirmatively appear from the record that McCoy had been indicted. It may be that in the absence of such showing our opinion went further than the record warranted. Under no circumstances, however, are the bills of exception referred to sufficient to show an erroneous ruling on the part of the court.
The other two bills of exception found in the record have been examined in the light of appellant's motion and we think no error in the ruling of the court incident to the matters complained of is shown.
The motion for rehearing is overruled.
Overruled. *Page 544